DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on April 29, 2021.  Claims 72-81 are pending in the application.
Status of Objections and Rejections
All rejections from the previous office action are maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 72-80 is/are rejected under 35 U.S.C. §103 as being unpatentable over Akeson (WO 2008/124107, filed in IDS filed on April 24, 2019) in view of Ling (WO 2004/085609), and further in view of Han (X. Han, Nanopore Arrays for stable and functional free-standing lipid bilayers, Advanced Materials, Vol. 19, page 4466-70, published on November 28, 2007).
Regarding claim 72, Akeson teaches a device for nucleic acid sequencing ([002] lines 1-2: apparatus for characterizing polynucleotides; [Abstract] lines 3: determine the nucleotide base sequence of a polynucleotide) comprising:
an array of nanopores (Fig. 9A; [00122] line 1: the manufactured array of nanopores; Fig. 9A: only illustrating two nanopores), 
above the array of nanopores, in fluidic contact with the array of nanopores, an upper fluidic region (Fig. 9A; [00125] line 1: a second solution 25 in cis chamber) comprising an upper electrode ([00125] lines 4-5: an electrode, for example a grounded macroscopic AgCl electrode, is placed in contact with second solution 25), the upper 
below the array of nanopores, an array of discrete fluidic regions ([00123] line 4: the chamber or well 24; Fig. 9A: showing the chambers or wells 24 are discrete), each discrete fluidic region in fluidic contact with a nanopore (Fig. 9A: showing each chamber or well in fluidic contact with an orifice 17), and each discrete fluidic region comprising a lower electrode (Fig. 9A; [00133] lines 5-6: electrodes placed within the cis and the trans chambers; thus each discrete chamber or well 24, i.e., the trans chamber, comprising an electrode), wherein there is no direct fluidic contact between the discrete fluidic regions (Fig. 9A: showing discrete chamber or well 24 are not in direct fluidic contact between each other), and
wherein each nanopore is disposed within a layer of amphiphilic molecules (Fig. 9A: showing each orifice 17 disposed within a layer of film 2; [0037] lines 3-5: the thin film comprises a compound having a hydrophobic domain and a hydrophilic domain, e.g., a phospholipid; thus the thin film is a layer of amphiphilic molecules) separating the upper fluidic region from each discrete fluidic region (Fig. 9A: showing the film 20 separating the cis chamber 25 from each discrete trans chambers 24, i.e., the upper fluidic region from each discrete lower fluidic region), and
wherein voltage is applied between the upper electrode and the lower electrodes ([0097] line 3: an electrical voltage applied across the membrane; [00131] lines 1-3: means for applying an electric field between the cis- and trans-chambers are electrodes comprising an immersed anode and an immersed cathode; here the immersed anode 

Akeson does not explicitly disclose the array is at least 100 nanopores.
However, Ling teaches solid-state nanopores useable for sensing and/or characterizing single macromolecules as well as sequencing DNA or RNA ([Abstract] lines 1-2).  Ling teaches an electrically-addressable nanopore array (Fig. 7, page 20, line 6) including a linear array of 100 nanopores (page 7, lines 6, 9-10) or a two-dimensional array of 1000 nanopores, e.g., an array comprising a matrix of 100 x 100 nanopores (page 22, lines 27-30).  Thus, Ling teaches an array of at least 100 nanopores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akeson by incorporating an array of at least 100 nanopores as taught by Ling because it would provide high throughput DNA sequencing (page 1, lines 11-12).


However, Han teaches nanopore array chips supporting naturally occurring lipids and uses electrochemical impedance spectroscopy to determine membrane capacitance and resistance values (page 4466, Col. 2, para. 3, lines 1-5). The required membrane resistance Rm > 1 GΩ for monitoring single channel activities in supported bilayers (page 4468, Col. 2, para. 2, lines 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akeson by utilizing a layer of amphiphilic molecules having an electrical resistance as claimed because it is a suitable membrane resistance for monitoring single channel activities (page 4468, Col. 2, para. 2, lines 1-2).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 73, Akeson teaches the device comprises a semiconductor ([0033] line 2: a mixed-signal semiconductor wafer) substrate in which the electronic circuits are formed (Fig. 9A; [0122] lines 2-3: a commercially available mixed-signal semiconductor wafer 15 comprising the analog and digital circuitry that is to be used serves as the base layer).



Regarding claim 75, Akeson, Ling, and Han discloses all limitation of claim 72 as applied to claim 72.  Akeson and Han do not disclose each discrete fluidic region has two electrodes, one disposed below each discrete fluidic region and one disposed above the discrete fluidic region, wherein the one disposed above each discrete fluidic region acts as a drive electrode, and the one disposed below each discrete fluidic region acts as a measurement electrode.
However, Ling teaches an independently electrically-addressable nanopore array that each pore being addressable electrical and independently in order to increase throughput (page 4, lines 15-17).  Fig. 1A illustrates a voltage-driven DNA translocation using a single α-hemolysin nanopore (Fig. 1A; page 2, lines 19-20), showing the fluidic region has two electrode, one disposed below the discrete fluidic region (Fig. 1A: showing the electrode (+) disposed below the discrete fluidic region) and one disposed above the discrete fluidic region (Fig. 1A: showing the electrode (-) disposed above the discrete fluidic region).


The designation of “wherein the one disposed above each discrete fluidic region acts as a drive electrode, and the one disposed below each discrete fluidic region acts as a measurement electrode” is deemed to deemed to be statements with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  Here, the discrete fluidic region has two electrode disposed above and below as claimed and would therefore be able to act as a drive electrode and a measurement electrode respectively. 

Regarding claim 76, Akeson teaches the nanopores comprise protein nanopores ([0013] lines 1-2: a pore molecule comprises a biological molecule, line 6: the biological molecule is α-hemolysin; [0060] line 1: a single α-hemolysin protein channel).



Regarding claim 78, Akeson teaches the protein nanopores are within biological membranes ([0033] line 20: the thin film is a phospholipid bilayer).

Regarding claim 79, Akeson teaches the nucleic acid comprises DNA ([0034] lines 5-6: detect a polymer compound comprising a DNA hairpin structure; [0062] lines 1-2: distinguish DNA, DNA/KF complexes, or DNA/KF/dNTP complexes in the nanopore device).

Regarding claim 80, Akeson teaches the device comprises a substrate comprising a semiconductor component (Fig. 9A; [00122] line 2: a commercially available mixed-signal semiconductor wafer 15) bound to an insulator component (Fig. 9A; [00122] line 6: oxide 2).
Claim(s) 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akeson in view of Ling and Han, and further in view of Hibbs (WO 2007/145748).
Regarding claim 81, Akeson, Ling, and Han disclose all limitations of claim 72 as applied to claim 72.  Akeson further discloses an array of electronic circuits below the array of discrete fluidic regions ([00118] lines 4-5: manufacturing arrays of biological nanopores that operate independently of each other used very large arrays of integrated 
Akeson, Ling, and Han do not disclose each electronic circuit comprising an amplifier in electrical contact with the fluidic region above it.
However, Hibbs teaches apparatus and method for sensing a time varying ionic current in an electrolytic system (Title) comprising two electrodes ([Abstract] line 5; Fig. 3: electrodes 18 and 19) separated by a nanopore (Fig. 3; page 17, line 15: nanopore or orifice 22; Fig. 3: showing electrodes 18, 19 separated by orifice 22).  A first stage amplifier 26 is mounted directly onto substrate 16 in order to minimize the length of a wire 27 connecting amplifier 26 to electrode 19 (page 14, lines 13-15) to reduce capacitance due to the wire (page 5, lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akeson, Ling, and Han by incorporating an amplifier to be mounted directly onto the substrate as taught by Hibbs because it would minimize the length of the wire and thus reducing its capacitance (page 14, lines 13-15; page 5, lines 9-10).  Further, the amplifiers mounted onto the substrate of Hibbs (corresponding to the semiconductor wafer of Akeson), they are necessarily below the fluidic region above them.
Response to Arguments
Applicant’s arguments with respect to claims 72-81 have been considered but are unpersuasive.  
threshold to assess the stability of bilayers in nanopore over time (page 6, para. 2).  Although the reported membrane resistance Rm in Han are all much lower than 100 GΩ (page 6, para. 3, lines 1-2), there is no limitation on the upper limit of the membrane resistance and “at least 100 GΩ” is well lies in the range “greater than 1 GΩ.”
Further, the specification discloses the amphiphilic molecules are typically a lipid (page 9, para. 7, line 1; page 27, para. 8, line 1), and the lipid forms a lipid bilayer (page 28, para. 2, line 1), which is the same membrane (Han, page 4467, Scheme 1, Col. 2, para. 1, lines 6: lipid bilayer) as disclosed in Han.  Since the material and structure of the membrane is the same as disclosed in the specification and Han, thus the 
Applicant argues the “resistance values” referred to in Han are generated from simultaneous measurements of electrical resistance of bilayers that are formed across thousands of nanopores separating two compartments, and not measurements of resistance across a “…layer of amphiphilic molecules separating the upper fluidic region from each discrete fluidic region …” as claimed in claim 72 (page 8, section (1)(a)(ii)).  This argument is unpersuasive because claim 72 only claims a layer of amphiphilic molecules containing the array of nanopores and separating the upper fluidic region from each discrete fluidic region and the layer of amphiphilic molecules having an electrical resistance of at least 100 GΩ, which does not disclose the layer of amphiphilic molecules is each of individual bilayer surrounding each nanopore.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAITLYN MINGYUN SUN/ Examiner, Art Unit 1795               
                                                                                                                                                                              /LUAN V VAN/ Supervisory Patent Examiner, Art Unit 1795